Citation Nr: 1758644	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  13-19 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral pes planus


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Counsel







INTRODUCTION

The Veteran served in the Arkansas Army National Guard and had a period of active duty for training (ACDUTRA) from June 1975 to October 1975 and a period of active duty from July 1976 to November 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

This matter was previously before the Board in June 2017, when it was remanded for further development.  Regrettably, additional development is necessary and
the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appeal was remanded in June 2017 for a new VA examination.  The Board asked that the examiner determine whether the Veteran's pes planus clearly and unmistakably preexisted the Veteran's service and whether it was clearly and unmistakably not aggravated therein.  

In a July 2017 examination report, a VA examiner determined that pes planus did not preexist and was not aggravated by service.  The examiner further found that 
it was not at least as likely as not that pes planus manifested in service.  In so finding, the examiner noted that the Veteran's October 1975 separation exam and October 1976 separation exam, as well as September 1998 and April 2003 VA treatment notes do not demonstrate pes planus.  The examiner stated that therefore there was "no chronic pes planus condition to service connect as of 2003."

Initially, the VA examiner remarked that service treatment records from the Veteran's second period of active service did not indicate a pes planus complaint, evaluation or treatment.  Significantly, and as mentioned in prior remands, service treatment records include an August 1976 treatment record in which the Veteran is shown to report that he had had flat feet his entire life, and an evaluation was requested for a provisional diagnosis of pes planus.  

Further, the examiner does not explain in his findings whether his chronic pes planus, as first demonstrated in 2011 is related to service, finding only that "as of 2003" no chronic disorder is shown.  Significantly, the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Thus a finding that no chronic disorder as of 2003 does not demonstrate whether his condition found during the appeal period is related to service.  

Given the above, the examiner's findings are inadequate and the claims file should be returned to the VA examiner for an addendum medical opinion.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (Once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one).  The development actions requested in the Board's June 2016 remand were not fully completed.  A remand by the Board confers on claimants, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's prior remand must be conducted prior to adjudication.

The claims file should be returned to the July 2017 VA examiner to address the inadequacies described above and a new medical opinion should be provided.  


Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the clinician who performed the July 2017 VA examination for pes planus.  If the clinician is not available, the claims file must be provided to another clinician with the appropriate expertise to render the requested opinion.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.  The examiner must address the following:

a) Whether the Veteran's pes planus clearly and unmistakably pre-existed both the Veteran's period of active duty for training (ACDUTRA) from June 1975 to October 1975 and his period of active duty service from July 1976 to November 1976.  The Board notes that this may require two opinions.  Supporting rationale must be provided for any conclusion reached.  The examiner's attention is directed to the service treatment note from August 1976 and its precise language.  If the examiner believes that the development of pes planus is inconsistent with the Veteran's claims, the examiner should, if possible, cite to supporting medical literature. 

b) If the examiner is able to conclude that the Veteran's pes planus clearly and unmistakably pre-existed service (both periods), with supporting rationale, the examiner must then state whether there is clear and unmistakable evidence that the Veteran's pes planus was not aggravated by service.  Aggravation is defined as permanent worsening beyond its natural progression.

c) If the examiner does not find clear and unmistakable evidence that the Veteran's pes planus pre-existed service OR the examiner is unable to find clear and unmistakable evidence that the Veteran's pes planus was not aggravated by service, then the examiner must opine as to whether (for both periods of service) it is at least as likely as not (50 percent or greater probability) that the Veteran's pes planus manifested in service or was otherwise caused by service.  Any conclusion reached must be supported by adequate rationale, and the examiner is again directed to consider the entire record to include the Veteran's lay statements concerning the onset of his symptoms.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

2.  After completion of the above, review the expanded record, including any evidence entered since the most recent supplemental statement of the case, and determine whether the benefit sought may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




